DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to Uchida et al (EP0569594) being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreximaier (2007/0024141) and further in view of Uchida et al (EP0569594) (hereinafter “Uchida”).
Regarding claim 1, Dreximaier discloses a rotor (fig.1a:1) for a permanent magnet motor ([0017]), comprising: a rotor body ([0022]) having a cylindrical surface ([0024]) having a circumference ([0024]); a plurality of magnets (6) disposed on the cylindrical surface, the plurality of magnets including separates magnet pieces (magnets 6, fig.1a) disposed along the 
Uchida teaches rotor body (23, figs.3a-c, 5, 7) having a longitudinal length (length of 23 along the axial, , figs.3a-c, 5, 7), separate magnet pieces (25, fig.5) disposed along the 
Regarding claim 2, Dreximaier and Uchida disclose the rotor of claim 1, wherein the angled faces are planar (Dreximaier fig.1a:7). 
Regarding claim 3, Dreximaier and Uchida disclose the rotor of claim 2, wherein the angled faces (Dreximaier front 7 of 10, fig.1a) extend a portion (Dreximaier portion of 7, fig.1a) of the distance between the base (base of 6) and the top (Dreximaier top of 6).
Regarding claim 4, Dreximaier and Uchida disclose the rotor of claim 2, wherein the angled faces (Dreximaier fig.1a:7) extend the entire distance between the base and the top (Dreximaier [0019]).
Regarding claim 5, Dreximaier and Uchida disclose the rotor of claim 1, wherein the spacing (Dreximaier fig1a: spacing between, 10) between neighboring ones of the plurality of magnet retainers (Dreximaier 10, fig.1a) is greater than the width of each of the separate magnet pieces (Dreximaier 6, fig.1a) at the base (Uchida spacing of 23, fig.3a).
Regarding claim 6, Dreximaier and Uchida disclose the rotor of claim 1, wherein the spacing between neighboring ones of the plurality of magnet retainers (Dreximaier fig.1a:10) is less than the width of each of the magnets separate pieces (Dreximaier 6, fig.1a) at the base (Uchida spacing of 23, fig.3a).
Regarding claim 7, Dreximaier and Uchida disclose the rotor of claim 1, wherein the angled faces (Dreximaier fig.1a:7) of the plurality of magnet retainers are smooth (Dreximaier 10, fig.1a).
Regarding claim 9, Dreximaier and Uchida disclose the rotor of claim 1, wherein the magnet retainers (Dreximaier fig.1b:10) comprise fingers (Dreximaier extension of 10, fig.1a) that are formed as a single piece (Dreximaier 6, 10 form together, see fig.1b) with the rotor body (Dreximaier [0022]).
Regarding claim 19, Dreximaier and Uchida disclose the rotor of claim 1, wherein the magnet retainers (Uchida 26b,c, fig.3a) extend a distance radially away (Uchida radial distance of 26b,c3, fig.3a) from the cylindrical surface less than that of each of the separate magnet pieces (Uchida 26b,c is less than magnets 25 as shown in fig.3a).
Regarding claim 20, Dreximaier and Uchida disclose the rotor of claim 1, wherein the magnet retainers (Dreximaier fig1b:10) extend a distance (Dreximaier h1) radially away from the cylindrical surface that is about the same as a radial height of each of the magnet pieces (Dreximaier height of 10, fig.1a).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Dreximaier (2007/0024141) in view of Uchida (EP0569594) and further in view of Hopkins et al (8,310,126) (hereinafter “Hopkins”). 
Regarding claim 8, Dreximaier and Uchida disclose the rotor of claim 1, however they do not disclose wherein the angled faces of the plurality of magnet retainers are not smooth.
Hopkins teaches wherein the angled faces of the plurality of magnet retainers (angle from along 63, see fig.3a) are not smooth (see edge of 63 as shown fig.3a). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotor of Dreximaier and Uchida to include the magnet retainers of Hopkins to provide the advantage of increase magnetic material and reduce bearing forced on the permanent magnet.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable Dreximaier (2007/0024141) in view of Uchida (EP0569594) and further in view of Ooyama et al (4,942,324) 
Regarding claim 10, Dreximaier and Uchida disclose the rotor of claim 1, however they do not disclose wherein the magnet retainers comprise fingers that are formed as separate pieces from the rotor body.
Ooyama teaches wherein the magnet retainers comprise fingers (fig.2:29a) that are formed as separate pieces from the rotor body (col 3, lines 55-60). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dreximaier and Uchida to include the features of Ooyama to provide advantage of eliminating disassembly of rotor core pieces of a rotor (col 2, line 58).
Regarding claim 11, Dreximaier, Uchida and Ooyama disclose the rotor of claim 10, wherein the fingers (Ooyama 29a, fig.2) include a dovetail shape (Ooyama col 3, line 61), the rotor body (Ooyama fig2:21a) includes dovetail slots (Ooyama col3 line 45-46) that are each sized and shaped to receive and retain the dovetail shape of one of the fingers (Ooyama 29a fig.2).
Regarding claim 12, Dreximaier and Uchida disclose the rotor of claim 1, however they do not disclose wherein the rotor body is comprised of a plurality of laminations.
Ooyama teaches wherein the rotor body (fig2:21a) is comprised of a plurality of laminations (col 3, line 36-40). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dreximaier and Uchida to include the rotor lamination of Ooyama to provide advantage of eliminating disassembly of rotor core pieces of a rotor (col 2, line 58).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable Dreximaier (2007/0024141) in view of Uchida (EP0569594), Ooyama (4,942,324) and further in view of Tapper (2007/0103023). 
Regarding claim 13, Dreximaier, Uchida and Ooyama disclose the rotor of claim 12, however they do not disclose wherein the laminations include at least two retention laminations and one guide lamination. 
Tapper teaches wherein the laminations include at least two retention laminations (Tapper fig.3:19) and one guide lamination (Tapper 7, shown in fig.2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dreximaier, Uchida and Ooyama to include the rotor guide and retention lamination of Tapper to provide advantage of reduce the movement of the rotor magnets.
Regarding claim 14, Dreximaier, Uchida, Ooyama and Tapper disclose the rotor of claim 12, wherein the laminations include a plurality of retention laminations (Tapper 9, fig.3, [0021]) and a plurality of guide laminations (Tapper guide, 7 see fig. 2). 
Regarding claim 15, Dreximaier, Uchida, Ooyama and Tapper disclose the rotor of claim 14, wherein each of the retention laminations include a plurality of fingers (Ooyama fig.2:29) that are sized and shaped to engage and retain each of the separate magnet pieces  (Dreximaier, 6, fig.1a) in the plurality of magnets (Dreximaier, 6, fig.1a).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dreximaier (2007/0024141) in view of Uchida et al (EP0569594), Ooyama et al (4,942,324), Tapper  as applied to claim 15 above, and further in view of In view of Morel (7,701,100).
Regarding claim 16, Dreximaier, Uchida, Ooyama and Tapper disclose the rotor of claim 15, however they do not disclose wherein each of the guide laminations include a plurality of guide stubs.
Morel teaches wherein each of the guide laminations include a plurality of guide stubs (fig.3:10). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dreximaier, Uchida, Ooyama and Tapper to include the guide stubs of Morel to provide advantage of fastening magnets to rotor and reduce heat generated by magnets (Morel col 2, line 17).
Regarding claim 17, Dreximaier, Uchida, Ooyama, Tapper and Morel disclose the rotor of claim 16, wherein the guide stubs (Morel fig.3:10) extend a distance radially (Morel distance of 10, fig.3) away from the cylindrical surface less than that of the fingers (Ooyama 2:29, also see Morel 14, fig.3). 
Regarding claim 18, Dreximaier, Uchida, Ooyama, Tapper and Morel disclose the rotor of claim 16, wherein each of the guide laminations (Tapper guide,7 shown in fig. 2) is flanked by one of the retention laminations (Tapper [0021]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/BART ILIYA/Examiner, Art Unit 2839

/KEVIN J COMBER/Primary Examiner, Art Unit 2839